Citation Nr: 0806438	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
veteran's request to reopen a previously denied claim for 
service connection for bilateral hearing loss and then denied 
the claim on the merits. 

The issue of whether the veteran is entitled to service 
connection for bilateral hearing loss is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss.  
The veteran was notified of that decision, but failed to 
perfect an appeal of the decision.

2.  The evidence received subsequent to the January 2004 
rating decision is new, in that it is not cumulative and was 
not previously considered by decision makers.  The evidence 
is also material because it raises a reasonable possibility 
of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service 
connection for bilateral heading loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2007); 38 C.F.R. §§ 3.156, 
20.1104 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for bilateral hearing loss was previously 
denied in a January 2004 rating decision.  Although the RO 
readjudicated this issue on the merits in its March 2006 
rating decision, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A January 2004 rating decision denied the veteran's claim for 
service connection for bilateral hearing loss.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2007); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Thus, the January 2004 decision became final 
because the veteran did not file a timely appeal.

The claim for entitlement to service connection for bilateral 
hearing loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed his application to reopen his claim in December 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records 
dated from November 1940 to September 1945, which are 
negative for any complaints, diagnoses, or treatment for 
hearing loss, and his VA treatment records dated from August 
1997 to March 2003.  The VA records reveal that the veteran 
was first treated for mild to moderately severe sensorineural 
hearing loss in April 1998, more than 50 years after leaving 
service.  On the basis of this evidence, the RO found that 
the veteran had evidence of bilateral hearing impairment 
qualifying as a disability for VA purposes.  However, the RO 
determined that there was no evidence that the veteran's 
bilateral hearing loss was related to his active service, and 
the claim was denied.

The veteran applied to reopen his claim for service 
connection in December 2005.  The Board finds that the 
evidence received since the last final decision in January 
2004 is not cumulative of other evidence of record, relates 
to unestablished facts, and raises a reasonable possibility 
of substantiating his claim.

Newly received evidence includes a private audiological 
examination dated in November 2005, which indicates that the 
veteran has significant sensorineural hearing loss, 
bilaterally.  The audiologist who performed the examination 
opined that the veteran's hearing loss was more likely than 
not related to his exposure to heavy artillery fire during 
his period of military service.  Additionally, the veteran 
has submitted statements dated in March 2006 and May 2006 in 
which he professes to have taken part in artillery exercises 
three to four times per week during his period of service.  
These exercises, the veteran maintains, exposed him to noise 
from cannon fire without the aid of hearing protection.

In sum, the Board finds that the newly received audiology 
evaluation and opinion is new and material.  Presumed 
credible for the purpose of determining whether to reopen the 
claim, the opinion relates the veteran's current hearing loss 
to his service and addresses and element not shown in the 
previous adjudication.  At the time of the January 2004 
denial, the record did not show any evidence that the 
veteran's hearing loss was in any way related o his period of 
active service.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303 (2007).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for service connection for bilateral 
hearing loss is reopened.

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
that part of the appeal on the issue of whether new and 
material evidence has been submitted at this time is not 
prejudicial to the veteran.


ORDER

New and material evidence for the claim of entitlement to 
service connection for bilateral hearing loss has been 
submitted.  To this extent only, the appeal is granted.


REMAND

The veteran contends that his hearing loss in both ears was 
caused by noise exposure in active service.  He acknowledges 
that his service personnel records indicate that his military 
occupational specialty was auto mechanic and do not 
specifically reflect any involvement with heavy weapons or 
gunfire.  Nonetheless, the veteran maintains that he was 
exposed to acoustic trauma during artillery training 
exercises in which he participated on a regular basis without 
the aid of hearing protection.
The service medical records associated with the veteran's 
period of active service reflect that on examination prior in 
November 1940 to the entry into active service November, the 
veteran's hearing was found to be within normal limits.  His 
service medical records were negative for any complaints of 
hearing loss during service.  At the time of his separation 
from service in September 1945, the veteran was given a 
whisper voice test on which he scored 15/15 bilaterally, 
which was considered normal.  

The first post-service clinical evidence of a diagnosis of 
hearing loss is dated in April 1998, which revealed mild to 
moderately severe bilateral sensorineural hearing loss above 
500 Hertz and mildly reduced speech determination ability.  

In a November 2005 audiological examination, the veteran was 
shown to have significant bilateral sensorineural hearing 
loss.  On the basis of the veteran's reports of military 
noise exposure, the veteran's private audiologist concluded 
that that the veteran's bilateral hearing loss was mostly 
likely related to his history of noise exposure from heavy 
artillery while in service.  In stating this opinion, 
however, the audiologist did not review the personnel and 
medical records from the veteran's period of active service 
or his post-service records of treatment for bilateral 
hearing loss.  Indeed, it does not appear that the 
audiologist's recommendation was based upon any evidence 
other than the veteran's own statements regarding his noise 
exposure in service. 

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran 
underwent a private hearing evaluation in which he was found 
to have bilateral sensorineural hearing loss and a history of 
military noise exposure.  However, it does not appear that 
the audiologist who performed this hearing evaluation 
considered any of the other relevant evidence in the 
veteran's claims folder.  In light of this, it remains 
unclear whether the veteran's current bilateral hearing loss 
is more likely than not related to an in-service history of 
noise exposure.  Accordingly, the Board finds that a remand 
for an examination and opinion addressing the etiology of his 
hearing loss is necessary in order to fully and fairly 
address the merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination.  The claims 
folder should be made available to and 
be reviewed by the VA examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  In 
ascertaining the likely etiology of the 
veteran's bilateral hearing loss, the 
examiner should specifically consider 
the veteran's service personnel records 
detailing his responsibilities as an 
auto mechanic and other duties as a 
means of assessing the likelihood of 
his exposure to acoustic trauma while 
in service.  Additionally, the VA 
examiner should review (1) the 
veteran's service medical records, 
including the whisper voice test 
administered at the time of the 
veteran's separation from service, 
which was negative for hearing loss; 
(2) the VA treatment records showing 
mild to moderately severe bilateral 
sensorineural hearing loss since April 
1998; and (3) the November 2005 
audiometric examination indicating 
significant bilateral sensorineural 
hearing loss, which the veteran's 
private audiologist related to his 
period of active service.  The VA 
examiner should state whether it is as 
likely as not (50 percent probability 
or greater) that the veteran's current 
hearing loss was incurred during his 
service or is the result of acoustic 
trauma during his service.  If the VA 
examiner finds that the veteran's 
current hearing loss is not likely 
related to his active service, the 
opinion should be reconciled with the 
November 2005 private audiologist's 
determination that the veteran's 
bilateral hearing loss was related to 
acoustic trauma sustained in service. 

2.  Then, readjudicate the claim for 
service connection for bilateral 
hearing loss.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).






 Department of Veterans Affairs


